— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Corso, J.), rendered April 25, 1980, adjudicating him a youthful offender upon a finding that he had committed acts constituting assault in the second degree and resisting arrest, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence at trial was sufficient to sustain the verdict (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932; People v Contes, 60 NY2d 620). Thompson, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.